Citation Nr: 0606345	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to December 1972, and again from July 1973 to 
June 1974.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied service 
connection for a right arm disability.  In April 2005, the 
veteran testified via videoconference hearing from the RO in 
Atlanta before the undersigned Veterans Law Judge seated at 
the Central Office in Washington, DC. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that he injured his right arm when high 
seas caused a load to shift and crush him against the ship's 
wall while serving on board the USS DENEBOLA in the spring or 
summer of 1971 or 1972.  During his April 2005 hearing the 
veteran indicated that it was likely that this incident 
occurred in May or June of 1972.  In support of his 
contentions, the veteran has submitted two statements from 
fellow servicemen indicating that the veteran was injured 
while inboard the USS DENEBOLA, and that he was placed in a 
body cast from the waist up.  The veteran contends that after 
the injury, he was treated in the hospital area on the ship 
and placed in a body cast.  He states that when the ship 
returned to Norfolk, Virginia, he was put in the hospital for 
a week or two, during which time he underwent therapy.  The 
veteran's representative indicated that the veteran may have 
been treated at a medical dispensary in Dam Neck, near 
Virginia Beach, Virginia.  


The Board notes that no inservice injury to the right arm is 
noted in the service medical records from either period of 
the veteran's service, nor is any right arm injury or 
abnormality shown on either of his examinations prior to 
separation from service.  Service medical records do show 
that the veteran injured his left hand in September 1972, and 
that he injured his back and neck in a fall in November 1972.    

During his April 2005 hearing, the veteran reported that he 
started going to the VA Hospital in Dublin, Georgia in 2001, 
and that treating physicians at this facility noted evidence 
of his old injury to the right arm.  Records of treatment 
from the Dublin VA facility do not date back beyond 2003.  
The veteran also referenced treatment for a right hand injury 
by a Dr. WF in 1997.  Records of this treatment are also not 
on file.  Attempts should be made to obtain copies of any 
pertinent records identified.

Accordingly, the case is REMANDED for the following:

1.  Advise the veteran to submit to VA 
copies of any evidence in his 
possession relevant to this claim.

2.  Obtain a copy of the veteran's 
personnel file.

3.  Perform a detailed search of any 
available sources for medical records of 
inpatient treatment the veteran received 
for right arm problems in April, May or 
June 1972 at the Naval hospital in 
Norfolk, VA, or Virginia Beach (Dam 
Neck), VA.  

4.  Ask the National Personnel Records 
Center (NPRC) to search Medical Officer 
of the Day logs and Sick Call logs for 
the period April to June 1972 for any 
treatment the veteran received while 
serving on board the USS DENEBOLA.  

5.  Obtain the veteran's VA records for 
outpatient treatment at the VA facility 
in Dublin, Georgia from 2001 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

6.  Ask the veteran to complete a release 
authorizing VA to request his records 
from Dr. W.F.  Then, ask the doctor to 
submit copies of all records relating to 
treatment of the veteran for right arm 
problems.  If the doctor does not do so, 
give the veteran an opportunity to obtain 
the records and submit them.

7.  Then, if, and only if, any evidence 
obtained shows the veteran did indeed 
incur an injury to the right arm during 
service, the RO should schedule the 
veteran for an appropriate examination to 
determine the nature and likely etiology 
of any current right arm disorder.  The 
examiner should review the veteran's 
claims folder, noting any the prior right 
arm findings.  The examiner should 
specifically identify any right arm 
disability and provide a medical opinion 
as to whether it is at least as likely as 
not that such disability is related to 
service.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for any opinion given.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

8.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


